ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent and the Office of Disciplinary Counsel (“ODC”) submitted a joint *1103petition for consent discipline in which respondent acknowledges that he failed to provide competent representation to a client in a succession matter and engaged in conduct prejudicial to the administration of justice. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Nicholas J. Trenticosta, Louisiana Bar Roll number 18475, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.